Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/590,269 filed on April 22, 2022.

Response to Arguments

2.                  Applicant’s arguments have been fully considered but are not persuasive.  In particular the applicant argues:
A.	       The claims as amended do not represent an abstract idea under MPEP § 2106.04(a) and, furthermore, that the claims as amended are eligible for patentability as they are integrated into a practical application of the judicial exception of any asserted abstract idea. In this case, assuming arguendo that the Examiner's position is still that the claims are directed to an abstract idea, Applicant submits that the claims as amended integrates the asserted abstract idea of a "managing personal behavior or relationships or interactions between people" into a practical application by applying, relying on, or using the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
	             In response to A)  Applicant's request for reconsideration of the  USC § 101 of the rejection of the last Office action is persuasive and, therefore, the USC § 101 of that action is withdrawn.

B.       Claims 1 and 2 were rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. These rejections are respectfully traversed. Notwithstanding, in the interest of advancing prosecution, independent claim 1 has been amended to remove claim language related to "receiver configured to receive" and independent claim 2 has been amended to remove claim language related to "a facility information receiver, a face information receiver, a voice receiver, and status sensing receiver" to render the 35 U.S.C. § 112(b) rejections moot. Accordingly, Applicant respectfully requests withdrawal of the rejections to this claim.
	             In response to B)  Applicant's request for reconsideration of the  USC § 112(b) of the rejection of the last Office action is persuasive and, therefore, the USC § 112(b) of that action is withdrawn.

C.        Yang does not make any determination, without an explicit request by the first user for the guide information on the facility, based on a number of pupil movements of the first user or a number of head movements of the first user extracted from the captured image or the video. Instead, at best, Yang describes a process of recognizing a face of a scheduled boarding person for outputting movement route information. However, recognizing a face of a scheduled boarding person has nothing to do with determining a number of pupil movements or a number of a head movements from a user. Specifically, Bar-Zeev describes in response to a user's gaze to the sky or a head movement by the user signifying looking up, the computer-generated hot air balloon or the computer-generated robot flies closer to the user in order to provide direction or navigation." However, this is not the same as determining whether to provide the guide information on the Attorney Docket No. 3130-3158 facility to a first user based on at least one of a number of pupil movements of the first user and a number of head movements of the first user extracted from the captured image or the video without an explicit request by the first user for the guide information on the facility. Instead, in Bar-Zeev, the device simply determines whether to summon a computer-generated robot based on a user's gaze or head movement of looking up, which may also be interpreted as the user making an explicit request by looking up to summon the computer-generated robot.
In response to C), Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner' s position, the reference of record teaches what he is argued. Examiner believes Yang discloses the limitation in claim 1, “determine without an explicit request by a first user of the guide information on the facility whether to provide the guide information on the facility to a first user”. More specifically, Yang in at least ¶0136 discloses by recognizing a scheduled boarding person matching one ticketing person as a boarding person, and outputting movement route. Examiner construes this passage as follows: Yang recognizes if the person needs guidance based on whether or not the person at the gate matches the person in the database. Thus, providing guidance information is performed explicitly without a person requesting any guidance information. Yang provides the guidance information based on face image of the passenger however does not explicitly based on a number of pupil movements of the user or a number of head movements. It would have been obvious to an ordinary skilled person in the art before the filing date of the application to be able to recognize pupil movements or the movements of the head by using any known algorithms to analyze images of the user. Examiner introduces a secondary reference to teach recognition of the head movement of a user  based on the recognition of the head movement, a direction or navigation is provided to the user (Bar-Zee, ¶0029). It would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the guidance system that uses facial recognition disclosed by Yang to incorporate the recognition of the head movement taught by Bar-Zeev for the purpose of providing an accurate information for the user. Regarding the specific argued limitation of recognizing “a number of pupil movements of the first user or a number of head movements of the first user”, Examiner used Ahuja to teach that limitation. More specifically, the plurality of head movements of the user is sensed and based on the plurality of head movements an instruction or direction is provided (¶0029). Examiner believes that combination of Yang and Ahuja disclosed the argued limitation “determination, without an explicit request by the first user for the guide information on the facility, based on a number of pupil movements of the first user or a number of head movements of the first user extracted from the capture”. 
D.            Takahashi, at paragraph 31. Specifically, Takahashi describes that the usage situation analysis module 130 may recognize the image of the user taken by the camera and be "used to identify, for example, an age, a gender, and a status of a user as the attributes of the user. The usage situation analysis module 130 further detects the number of users and positions of the users from the taken image of the user." Takahashi, at paragraph 39. None of these features are the same as wherein the facility use information includes at least one of a number of visits to the facility by the first user or historical information of visiting a space in the facility by the first user.
In response to D) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. As noted in ¶0031, Takahashi teaches history database that stores information of the user. For example, FIG. 11 shows the different types of information of the user such as user count, age, gender, direction movement of mouth, movement of hand, time etc., wherein guidance is provided based on the history database. Examiner believes that at least FIG. 11 teaches the argued limitation “facility use information includes historical information of visiting a space in the facility by the first user”, where the table in FIG. 11 shows the historical information of visiting the facility such as time, gender, age, movement..


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first user.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if there are multiple of first users in claim 1.
Claim 1 recites “based on a determination”. It is unclear what determination applicant meant. Is it the determination whether to provide guidance information to the user because claim 1 only recites one determination step. 
 Claim 14 recites the limitation "a number of pupil movements”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5 and 7 are rejected under 35USC § 112(b) for being dependent on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045) and further in view of Ahuja (2015/014136).

	Regarding claim 1, Yang (WO 2018/070687) discloses a facility guide robot (¶0013, airport robot”) configured to guide a facility user (¶0013, “provides the passenger with a movement path”), comprising: 
	a robot body (¶0056, “main body of the airport robot”); 
	a driver (¶0055, “motor driver”) configured to move the robot body (¶0055, “for driving … the airport robot”);
	a camera mounted on the robot body and configured to capture an image or video of users in a facility (abstract, “robot comprising an image capturing unit for capturing image information.. in a gate area”);
	a processor (¶0125, “user interface unit”) configured to 
	determine, without an explicit request by a first user for the guide information on the facility, whether to provide the guide information on the facility to a first user (¶0136 discloses by recognizing a scheduled boarding person matching one ticketing person as a boarding person, and outputting movement route. Examiner construes this passage as the fact that Yang recognizes if the person needs guidance based on whether or not the person at the gate matches the person in the database. Thus, providing guidance information is performed explicitly without a person requesting any guidance information), extracted from the captured image or the captured video (abstract, “image recognition unit for recognizing , by image processing the image information, a person for boarding..”);
	control the driver to move to a location adjacent to the first user  (¶0219, “driving unit .. move the motor the setting position corresponding to the position of the boarding person recognized by the image recognizing unit 630 under the control of the controller .. under the control of the control unit”), and  
	cause an output of the guide information in a form of at least one of a voice or an image based on a determination to provide  the guide information to the first user image (¶00125, “voice guidance of movement route information”).
	Yang does not explicitly disclose a memory configured to store guide information on the facility; determining a number of pupil movements of the first user or a number of head movements of the first user extracted from the captured image or the captured video. 
	Williams teaches a memory (¶0142, “a memory”) configured to store guide on the facility (¶0142, “A facial image of the user may be stored in the memory where the robotic device identifies the movements of the user at least in part through facial recognition”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating the memory for storing biometric information as taught by Williams for the purpose of increasing user convenience so passenger can smoothly move the boarding gate. 
	Ahuja teaches determining a number of pupil movements of the first user or a number of head movements of the first user (¶0114,  head movements are made by the user within a predetermined time interval (e.g., within ten seconds, within thirty seconds, within one minute, within five minutes, etc.) after the first set of oral instructions is provided to the user, such that the one or more head movements are deemed responsive to the first set of oral instructions.), extracted from the captured image or the captured video (¶0105, “user feedback, based user head movements or other actions, e.g., verbal statements (via a microphone), facial expressions (via a camera) etc”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating one of information on number of times of pupil movement of the first user, information on head movement of the first user as taught by Ahuja for the purpose of reduce the chances of having erroneous detections. 
	Regarding claim 5, Yang does not explicitly disclose wherein the processor is further configured to determine whether to provide the guide information on the facility based on the number of pupil movements of the first user or the number of the head movements of the first user occurring more than a predetermined number of times according to the captured image or the captured video.
	Ahuja, in the same field of endeavor, teaches wherein the processor is further configured to determine whether to provide the guide information on the facility based on the number of pupil movements of the first user or the number of the head movements of the first user occurring more than a predetermined number of times (¶0114,  head movements are made by the user within a predetermined time interval (e.g., within ten seconds, within thirty seconds, within one minute, within five minutes, etc.) after the first set of oral instructions is provided to the user, such that the one or more head movements are deemed responsive to the first set of oral instructions.), according to the captured image or the captured video (¶0105, “user feedback, based user head movements or other actions, e.g., verbal statements (via a microphone), facial expressions (via a camera) etc”)
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating one of information on number of times of pupil movement of the first user, information on head movement of the first user as taught by Ahuja for the purpose of reduce the chances of having erroneous detections. 
	Regarding claim 7, Yang discloses wherein the guide information includes at least one of guidance on a gate location for checking entry and exit of the first user, guidance on an available space in the facility, guidance on dangerous factors in the facility, and guidance on dangerous situations encountered by the first user (¶0006).  
	Regarding claim 9, claim 1 is rejected using the same art and rational used to reject claim 1.
	Regarding claim 14, claim 14 is rejected using the same art and rational used to reject claim 5.
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 21, claim 21 is rejected using the same art and rationale used to reject claim 14.


Claims 2, 3, 6, 10,  15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045) and further in view of Ahuja (2015/014136) as applied to claim 1, and further in view of Takahashi (2019/0392822).

	Regarding claim 2, Yang discloses wherein the processor is further configured to: determine whether to provide the guide information on the facility based on  facility use information (abstract) 	Yang does not explicitly disclose2Attorney Docket No. 3130-3158 a network, wherein the facility use information is generated when the first user uses the facility, wherein the facility use information includes at least one of a number of visits to the facility by the first user or historical information of visiting a space in the facility by the first user. 
	William teaches receive guidance information via network (FIG. 1, shows network 150A-C).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating the memory for storing biometric information as taught by Williams for the purpose of increasing user convenience so passenger can smoothly move the boarding gate. 
	Takahashi teaches determine whether to provide the guide information on the facility based on  facility use information received 2Attorney Docket No. 3130-3158via a network, wherein the facility use information is generated when the first user uses the facility, wherein the facility use information includes at least one of a number of visits to the facility by the first user or historical information of visiting a space in the facility by the first user (¶0031, history database that stores information of the user. For example, FIG. 11 shows the different types of information of the user such as user count, age, gender, direction movement of mouth, movement of hand, time etc., wherein guidance is provided based on the history database. Examiner believes that at least FIG. 11 teaches the argued limitation “facility use information includes historical information of visiting a space in the facility by the first user”, where the table in FIG. 11 shows the historical information of visiting the facility such as time, gender, age, movement..). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating facility use by the first user or the facility use history information of the first as taught by Takahashi for the purpose of generating an output corresponding to a user's intention while preventing an operation from becoming complicated when a plurality of inputs are received within a fixed period.
	Regarding claim 3, Yang does not explicitly disclose wherein the processor is further configured to determine whether to provide the guide information on the facility based on an age of the first user, wherein the age of the first user is received from a server. 
	Takahashi teaches wherein the processor is further configured to determine whether to provide the guide information on the facility based on an age of the first user, wherein the age of the first user is received from a server (FIG. 11).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating facility use by the first user or the facility use history information of the first as taught by Takahashi for the purpose of generating an output corresponding to a user's intention while preventing an operation from becoming complicated when a plurality of inputs are received within a fixed period.
	Regarding claim 6, Yang does not explicitly disclose wherein the facility use information includes at least one of the number of facility use by the first user or the facility use history information of the first user.
	Takahashi teaches wherein the facility use information includes at least one of the number of facility use by the first user or the facility use history information of the first user (¶0031).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating facility use by the first user or the facility use history information of the first as taught by Takahashi for the purpose of generating an output corresponding to a user's intention while preventing an operation from becoming complicated when a plurality of inputs are received within a fixed period.
	Regarding claim 10, Yang discloses facility use information of the first user based on a face image of the first user (abstract, “robot comprising an image capturing unit for capturing image information.. in a gate area.. face image matching  .. person”) Yang does not explicitly disclose2Attorney Docket No. 3130-3158 a network, wherein the facility use information is generated when the first user uses the facility, wherein the facility use information includes at least one of a number of visits to the facility by the first user or historical information of visiting a space in the facility by the first user. 
	William teaches receive guidance information via network (FIG. 1, shows network 150A-C).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating the memory for storing biometric information as taught by Williams for the purpose of increasing user convenience so passenger can smoothly move the boarding gate. 
	Takahashi teaches determine whether to provide the guide information on the facility based on  facility use information received 2Attorney Docket No. 3130-3158via a network, wherein the facility use information is generated when the first user uses the facility, wherein the facility use information includes at least one of a number of visits to the facility by the first user or historical information of visiting a space in the facility by the first user (¶0031, history database that stores information of the user. For example, FIG. 11 shows the different types of information of the user such as user count, age, gender, direction movement of mouth, movement of hand, time etc., wherein guidance is provided based on the history database. Examiner believes that at least FIG. 11 teaches the argued limitation “facility use information includes historical information of visiting a space in the facility by the first user”, where the table in FIG. 11 shows the historical information of visiting the facility such as time, gender, age, movement..). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating facility use by the first user or the facility use history information of the first as taught by Takahashi for the purpose of generating an output corresponding to a user's intention while preventing an operation from becoming complicated when a plurality of inputs are received within a fixed period.
	Regarding claim 15, claim 15 is rejected using the same art and rational used to reject claim 6.
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 10.
	
Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2018070687) in view of Williams (US 2018/0364045) and further in view of Ahuja (2015/014136) as applied to claim 9, and further in view of Bar-Zeev (2020/0098188).

	Regarding claim 13, Yang does not explicitly disclose wherein the processor analyzes, from the face information of the first user received by the face information receiver, at least one of information on pupil movement of the first user, information on head movement of the first user, and information on age group of the first user.
	 Bar-Zeev, in the same field of endeavor, teaches wherein the processor analyzes, from the face information of the first user received by the face information receiver, at least one of information on pupil movement of the first user, information on head movement of the first user, and information on age group of the first user (¶0029).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the airport robot system as disclosed by Yang by incorporating one of information on pupil movement of the first user, information on head movement of the first user as taught by Bar-Zeev for the purpose of optimizing facial recognition in order to prove customized guidance for each user. 
	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 13.



	
	

	



	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (2019/0354246) teaches the disclosure includes a robot including a display unit, a sensor, and one or more processors configured to detect an object proximately positioned from the display unit via the sensor, determine a first position associated with the detected object relative to the display unit, display, via the display unit, first information for the detected object at the determined first position, and display, via the display unit, second information for the detected object at a second position on the display unit, wherein the displayed second information comprises a button associated with the displayed first information. 
The following are references that are cited but relevant: 
US-20200088524-A1		SHIN; Yongmin
US-20160114488-A1		Mascorro Medina; Marco O.
US-20200364904-A1		Najaf-Zadeh; Hossein
US-20170344106-A1		Cohen; Guy M.
WO-2018070686-A1		KIM DONGHOON
EP-3527336-A1			YANG SUNHO
WO-2018128292-A1		PARK JUNGMIN
WO-2018117513-A1 		PARK JUNGMIN
WO-2018070663-A1		YANG SUNHO
WO-2018052204-A1		SIM MIYOUNG



Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667